


110 HR 6665 IH: Caring Family Act of

U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6665
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2008
			Mr. Barrett of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit against income tax for individuals who care for certain dependents with
		  long-term care needs.
	
	
		1.Short titleThis Act may be cited as the
			 Caring Family Act of
			 2008.
		2.Credit for caring
			 for dependents with long-term care needs in taxpayer’s home
			(a)In
			 generalSubpart A of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 nonrefundable personal credits) is amended by inserting after section 25D the
			 following new section:
				
					25E.Family care
				credit
						(a)In
				generalIn the case of an
				individual, there shall be allowed as a credit against the tax imposed by this
				chapter for the taxable year an amount equal to $3,000 for each qualified
				family member with respect to whom the taxpayer is an eligible caregiver for
				the taxable year.
						(b)Limitations
							(1)Limitation based
				on number of qualified family membersThe number of qualifying family members
				which may be taken into account under subsection (a) for the taxable year shall
				not exceed 2 (4 in the case of a joint return).
							(2)Limitation based
				on adjusted gross income
								(A)In
				generalThe amount of the
				credit allowable under subsection (a) (determined without regard to this
				paragraph) shall be reduced (but not below zero) by $100 for each $1,000 (or
				fraction thereof) by which the taxpayer's modified adjusted gross income
				exceeds the threshold amount.
								(B)DefinitionsFor purposes of subparagraph (A)—
									(i)Modified
				adjusted gross incomeThe
				term modified adjusted gross income means adjusted gross income
				increased by any amount excluded from gross income under section 911, 931, or
				933.
									(ii)Threshold
				amountThe term threshold amount means—
										(I)$200,000 in the
				case of a joint return, and
										(II)$100,000 in any
				other case.
										(c)Qualified family
				memberFor purposes of this section—
							(1)In
				generalThe term qualified family member means, with
				respect to any taxable year, any individual—
								(A)who is—
									(i)the
				spouse of the taxpayer, or
									(ii)a
				dependent of the taxpayer with respect to whom the taxpayer is entitled to an
				exemption under section 151(c),
									(B)who has attained
				age 60 before the close of the taxable year,
								(C)who is an
				individual with long-term care needs, and
								(D)who, for more than
				one-half of the taxable year, has as such individual’s principal place of abode
				the home of the taxpayer and is a member of the taxpayer’s household.
								(2)Individuals with
				long-term care needsThe term individual with long-term
				care needs means, with respect to any taxable year, an individual who
				has been certified during such year by a physician (as defined in section
				1861(r)(1) of the Social Security Act)
				as being, for a period of at least 180 consecutive days which includes the date
				of the certification—
								(A)an individual who
				is unable to perform (without substantial assistance from another individual)
				at least 2 activities of daily living (as defined in section 7702B(c)(2)(B))
				due to a loss of functional capacity, or
								(B)an individual who
				requires substantial supervision to protect such individual from threats to
				health and safety due to severe cognitive impairment and is unable to perform,
				without reminding or cuing assistance, at least 1 activity of daily living (as
				so defined) or to the extent provided in regulations prescribed by the
				Secretary (in consultation with the Secretary of Health and Human Services), is
				unable to engage in age appropriate activities.
								(3)Identification
				requirement
								(A)In
				generalNo credit shall be allowed under this section to a
				taxpayer with respect to any qualified family member unless the taxpayer
				includes on the return of tax for the taxable year—
									(i)the name and TIN
				of such member, and
									(ii)the name and TIN
				of the physician certifying such member.
									(B)Exception for
				due diligenceIn the case of a failure to provide the information
				required under subparagraph (A)(ii), such subparagraph shall not apply if it is
				shown that the taxpayer exercised due diligence in attempting to provide the
				information so required.
								(d)Special
				rules
							(1)Taxable year
				must be full taxable yearExcept in the case of a taxable year closed
				by reason of the death of the taxpayer, no credit shall be allowable under this
				section in the case of a taxable year covering a period of less than 12
				months.
							(2)Certain rules to
				applyRules similar to the rules of paragraphs (2), (3), and (4)
				of section 21(e) shall apply for purposes of this
				section.
							.
			(b)Conforming
			 amendmentParagraph (2) of
			 section 6213(g) of such Code (relating to mathematical or clerical error) is
			 amended—
				(1)by
			 striking and at the end of subparagraph (L), by striking the
			 period at the end of subparagraph (M) and inserting , and, and
			 by inserting after subparagraph (M) the following new subparagraph:
					
						(N)an omission of a correct TIN or physician
				identification required under section 25E(c)(3) (relating to family care
				credit) to be included on a return.
						,
				and
				(2)in the matter preceding clause (i) of
			 subparagraph (L), by inserting 25E, after
			 24,.
				(c)Clerical
			 amendmentThe table of sections for such subpart A is amended by
			 inserting after the item relating to section 25D the following new item:
				
					Sec. 25E. Family care
				credit..
				
			(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
